Filed:   May 11, 2010

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7944
                          (1:08-cv-01918-AMD)


ERIC VON POOLE,

                  Petitioner – Appellant,

           v.

JOHN WOLFE, Warden; DOUGLAS F. GANSLER, Attorney General of
the State of Maryland,

                  Respondents – Appellees.



                               O R D E R


           The court amends its opinion filed May 3, 2010, as

follows:

           On page 2, lines 15-16 and line 17, the name “Von

Poole” is corrected to read “Poole.”



                                       For the Court – By Direction

                                             /s/ Patricia S. Connor
                                                       Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7944


ERIC VON POOLE,

                  Petitioner – Appellant,

          v.

JOHN WOLFE, Warden; DOUGLAS F. GANSLER, Attorney General of
the State of Maryland,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-01918-AMD)


Submitted:   April 29, 2010                    Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Von Poole, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eric Von Poole seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a    certificate        of    appealability.            See       28    U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue    absent      “a     substantial         showing    of     the    denial     of     a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)      (2006).          A

prisoner        satisfies     this        standard        by     demonstrating          that

reasonable       jurists     would       find    that     any    assessment        of    the

constitutional       claims    by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court    is      likewise    debatable.           See     Miller-El      v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently     reviewed         the    record    and    conclude       that

Poole has not made the requisite showing.                       Accordingly, we deny

Poole’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED



                                            2